KELLY, Judge,
concurring and dissenting:
I concur in the determination that the partially concurrent and partially consecutive sentences were improper. I do not believe, however, that we have the authority to direct *101that consecutive maximum sentences be imposed upon remand. Rather, the sentencing court should be free to impose wholly concurrent or wholly consecutive sentences at its discretion. I would find that appellant’s other challenges to the discretionary aspects of sentence have been rendered moot by our decision to vacate sentence and remand for re-sentencing.